EXHIBIT 10.15

 

2018 SENIOR Management Bonus Plan

A. Cash Bonus Plan

Each of the Imperva, Inc. (the “Company”) executive officers is eligible to
participate in the Cash Bonus Plan.  

The cash bonus payable to executive officers will be calculated quarterly. The
amount of bonus payable with respect to each quarter is the “Quarterly Bonus.”
The Quarterly Bonus will be equal to (1) the Quarterly Bonus Amount at Target
applicable to such executive officer as set forth in the first table below,
multiplied by (2) the percentage applicable to the combination of revenue and
operating margin achieved by the Company in each quarter set forth in the second
table further below (the “Quarterly Achievement Percentage”).  For purposes of
the Cash Bonus Plan, calculations of operating margin will be on a non-GAAP
basis applied consistently with past practice, with such changes as may be
approved by the Audit Committee of the Company’s Board of Directors as
circumstances arise.    

Executive Officer

Quarterly Bonus Amount at Target

President and Chief Executive Officer

$110,000

Chief Financial Officer

$55,500

SVP and General Counsel

$38,125

 

 

 

 

 

 

 

 

 

 

 

 

Revenue

 

 

 

 

 

 

 

 

 

 

 

Growth

100%

105%

110%

115%

125%

125%

130%

135%

140%

145%

150%

+15%

95%

100%

105%

110%

120%

120%

125%

130%

135%

140%

145%

+12%

90%

95%

100%

105%

115%

115%

120%

125%

130%

135%

140%

+9%

85%

90%

95%

100%

110%

110%

115%

120%

125%

130%

135%

+6%

80%

85%

90%

95%

105%

105%

110%

115%

120%

125%

130%

+3%

75%

80%

85%

90%

100%

100%

105%

110%

115%

120%

125%

AOP %

75%

80%

85%

90%

100%

100%

105%

110%

115%

120%

125%

-3%

60%

65%

70%

75%

85%

85%

90%

95%

100%

105%

110%

-6%

50%

55%

60%

65%

75%

75%

80%

85%

90%

95%

100%

-9%

50%

55%

60%

65%

75%

75%

80%

85%

90%

95%

100%

-12%

50%

55%

60%

65%

75%

75%

80%

85%

90%

95%

100%

-15%

-5%

-4%

-3%

-2%

-1%

AOP %

+1%

+2%

+3%

+4%

+5%

 

Operating Margin

 

The vertical axis representing revenue growth is centered on the growth rate
contemplated in the Company’s 2018 Annual Operating Plan (the “AOP”) for such
quarter compared to the similar period in 2017, with increments and decrements
of three percentage points each from the AOP target growth rate.  Similarly, the
horizontal axis representing operating margin is centered on the operating
margin percentage contemplated in the AOP, with increments and decrements of one
percentage point each from the AOP target margin percentage.

--------------------------------------------------------------------------------

For example, if (1) revenue growth is equal to the revenue growth rate specified
in the AOP, and (2) the quarterly operating margin is equal to the quarterly
operating margin specified in the AOP, the Quarterly Achievement Percentage will
be 100%.  

Any revenue growth rate or operating margin achievement that is in between any
of the percentage point increments set forth in the table above will be deemed
to be achieved at the lower percentage.  For example, if (1) the revenue growth
rate is 2.5 percentage points higher than the revenue growth rate specified in
the AOP, and (2) the quarterly operating margin is 1.5 percentage points higher
than the quarterly operating margin specified in the AOP, the Quarterly
Achievement Percentage will be 105%.

In the event that both (1) the revenue growth rate is more than 15 percentage
points below the revenue specified in the AOP, and (2) the quarterly operating
margin is more than 5 percentage points below the quarterly operating margin
specified in the AOP, no Quarterly Bonus will be payable.  Similarly, no more
than 150% of the Quarterly Bonus Amount at Target will be payable, irrespective
of whether both (1) the revenue growth rate is more than 15 percentage points
above the revenue specified in the AOP, and (2) the quarterly operating margin
is more than 5 percentage points above the quarterly operating margin specified
in the AOP.

It is anticipated that each Quarterly Bonus, if any, will be paid to executive
officers promptly following the Compensation Committee’s confirmation of the
actual Quarterly Achievement Percentage.  However, the Compensation Committee
may determine to reduce such bonus in its discretion.

B.Equity BONUS Plan

Executive officers will be eligible to participate in an equity pool of shares
of common stock (in the form of restricted stock units and performance-based
restricted stock units).  The size of the equity pool will be determined by the
Compensation Committee in connection with the fiscal year‑end review, based on
the number of executive officers participating, the achievement of annual
targets within the fiscal year, compensation information based on peer analysis
and survey data, and other factors.  The Compensation Committee will determine
the maximum number of shares to be allocated to the Company’s Chief Executive
Officer, and the Compensation Committee, with input from the Company’s Chief
Executive Officer, will determine the allocation of the remainder of the shares
among the rest of the senior management team.  Such restricted stock units and
performance-based restricted stock units will vest according to standard vesting
terms as determined by the Compensation Committee.

 

2

 